


117 HR 2432 IH: Jennifer Kepner Healthcare for Open air burn Pit Exposure Act
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2432
IN THE HOUSE OF REPRESENTATIVES

April 8, 2021
Mr. Ruiz (for himself, Mr. Castro of Texas, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to provide for the eligibility of certain individuals exposed to burn pits for hospital care, medical services, and nursing home care furnished by the Department of Veterans Affairs, and for other purposes.


1.Short titleThis Act may be cited as the Jennifer Kepner Healthcare for Open air burn Pit Exposure Act or the Jennifer Kepner HOPE Act. 2.Eligibility of individuals exposed to burn pits for hospital care, medical services, and nursing home care furnished by the Department of Veterans Affairs (a)In generalSection 1710 of title 38, United States Code, is amended—
(1)in subsection (a)(2)(F), by inserting burn pit, after radiation,; and (2)in subsection (e)—
(A)in paragraph (1), by adding at the end the following new subparagraph:  (G) (i)Subject to paragraph (2), an individual described in clause (ii) is eligible for hospital care, medical services, and nursing home care under subsection (a)(2)(F) notwithstanding that there is insufficient medical evidence to conclude that a disease or disability of the individual is or is not associated with exposure to an open air burn pit.
(ii)An individual described in this clause is an individual who, on or after January 1, 1990, served as a member of the Armed Forces in support of a contingency operation and was based or stationed at a location where an open air burn pit was in use. (iii)In this subparagraph, the term open air burn pit means a place where—
(I)solid waste is disposed of by burning in the outdoor air; and (II)a commercially manufactured incinerator or other equipment specifically designed and manufactured for the burning of solid waste is not in use.; and
(B)in paragraph (2)(B), by striking or (F) and inserting (F), or (G). (b)Effective dateThe amendments made by subsection (a) shall apply with respect to hospital care, medical services, and nursing home care furnished on or after the date that is 180 days after the date of the enactment of this Act.

